Citation Nr: 1453167	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-30 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for paralysis of the left leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in July 2013.  A transcript of the hearing has been associated with the claims file.  

The issue of what disability rating to assign for complaints of paralysis of the left leg has been raised and remains pending.  Because it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action. 


FINDING OF FACT

Paralysis of the left leg is a symptom of an already service-connected disability.  


CONCLUSION OF LAW

The claim of service connection for paralysis of the left leg is moot.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue presented to the Board is entitlement to service connection for paralysis of the left leg.  The Board must find that this claim is moot as the evidence demonstrates that this paralysis actually represents a symptom of an already service-connected disability. 

Specifically, the Veteran is currently service-connected for multiple disabilities, including traumatic brain injury (TBI) with post-concussive syndrome, posttraumatic stress disorder (PTSD) and major depressive disorder; PTSD and major depressive disorder; and traumatic fracture of the left 2nd and 3rd metatarsals distally with pinned and later fusion with osteoarthritis and scars.

With regard to the etiology of paralysis of the left leg, VA treatment records from June 2010, July 2010, August 2010, and October 2010, plus an August 2010 VA examination, indicate that the Veteran's complaints are a manifestation of his service-connected TBI and psychiatric condition.  

Accordingly, the stand-alone claim of service connection is moot.  The proper disposition of this issue is for the AOJ to consider what disability rating, if any, should be assigned for the complaints of paralysis of the left leg.  This question-the proper disability rating to be assigned-is outside the Board's jurisdictional authority to decide because the AOJ has not considered it in the first instance.  

The Veteran would be substantially prejudiced should the Board proceed any further by adjudicating the claim.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").

For these reasons, the appeal must be dismissed as moot.  


	(CONTINUED ON NEXT PAGE)
ORDER

Paralysis of the left leg being a manifestation of the already service connected TBI and psychiatric condition, the claim of service connection for paralysis of the left leg is dismissed as moot.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


